Filed 4/13/15 Siegel v. Fife CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


JEFFREY SIEGEL, as Trustee, etc.,                                    B256224

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BP135326)
         v.

ELISABETH FIFE,

         Objector and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, James A.
Steele, Judge. Dismissed.
         Law Offices of Phillip K. Fife and Phillip K. Fife for Objector and Appellant.
         Orren & Orren and Tyna Thall Orren; Paul F. Cohen; and Leslie Barnett, for
Plaintiff and Respondent.
       The objector, Elisabeth Fife, appealed from a probate court order directing the
successor trustee of the Betty Jean Brown Trust to proceed with a real property sale. The
prior trustee, Michael Wilson, has now been succeeded as trustee by Jeffrey Siegel. The
objector timely appealed the order. Mr. Wilson subsequently sought an order for relief
from the automatic stay of the real property sale. Mr. Wilson argued the appeal did not
stay enforcement of the probate court’s sale order. Mr. Wilson cited Code of Civil
Procedure section 917.4 and Probate Code section 1310, subdivision (b). The objector
opposed Mr. Wilson’s petition. On March 6, 2014, following a hearing, the probate court
granted Mr. Wilson’s petition and ordered sale of the property. The objector appealed the
order directing the sale of the property, which is the subject of this appeal.
       Mr. Siegel has moved to dismiss this appeal as moot. As Mr. Siegel notes in a
prior appeal, we had stayed the sale of real property located at Edgecliffe Drive pending
further court order. (Wilson v. Fife (Apr. 22, 2014, B253746) [nonpub. order].) As to the
prior appeal, we found in favor of the trustee and against objector as to the real property
sale. We ordered our April 22, 2014 stay vacated. Thus we have now ordered the sale
consummated. (Siegel v. Fife (2015) __ Cal.App.4th __, __.) There is now no further
actual controversy pending before us. Accordingly, the objector’s current appeal is moot.
(Eye Dog Foundation v. State Board of Guide Dogs for the Blind (1967) 67 Cal.2d 536,
541; Mercury Interactive Corp. v. Klein (2007) 158 Cal.App.4th 60, 77-78.)
       The appeal is dismissed. Jeffrey Siegel, as trustee of the Betty Jean Brown Trust,
is to recover his costs incurred on appeal from the objector, Elizabeth Fife.
                             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                             TURNER, P. J.

We concur:



       MOSK, J.                            KRIEGLER, J.

                                              2